Name: Commission Regulation (EEC) No 2191/93 of 27 July 1993 amending Commission Regulation (EEC) No 344/91 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcases of adult bovine animals
 Type: Regulation
 Subject Matter: agricultural policy;  documentation;  means of agricultural production;  agri-foodstuffs;  animal product;  marketing
 Date Published: nan

 Avis juridique important|31993R2191Commission Regulation (EEC) No 2191/93 of 27 July 1993 amending Commission Regulation (EEC) No 344/91 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcases of adult bovine animals Official Journal L 196 , 05/08/1993 P. 0017 - 0018 Finnish special edition: Chapter 3 Volume 51 P. 0106 Swedish special edition: Chapter 3 Volume 51 P. 0106 COMMISSION REGULATION (EEC) No 2191/93 of 27 July 1993 amending Commission Regulation (EEC) No 344/91 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcases of adult bovine animalsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1186/90 of 7 May 1990 extending the scope of the Community scale for the classification of carcases of adult bovine animals (1), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 344/91 of 13 February 1991 laying down detailed rules for appliying Council Regulation (EEC) No 1186/90 of 7 May 1990 extending the scope of the Community scale for the classification of carcases of adult bovine animals (2), as amended by Regulation (EEC) No 3087/91 (3), lays down rules for the identification of carcases and half-carcases; whereas, in the light of experience, those rules should be supplemented by rules concerning the positions to be used, the time of identification and identification checks, the maintenance of identification in intra-Community trade, the symbols to be used for sub-classes and the break-down of categories; whereas, in addition, the rules to be complied with in communicating the results of the classification to the supplier of the animals or to the person responsible for the slaughtering operations should be specified in order to justify the price of the carcases and to encourage the producers to promote the quality of the animals delivered by striving for a higher classification; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Having regard to Council Regulation (EEC) No 344/91 is hereby amended as follows: 1. in Article 1: (a) the first sentence of the second subparagraph of paragraph 1 is replaced by the following: 'This marking shall be carried out by stamping on the outside surface of the carcase using an indelible and non-toxic ink following a method approved by the competent national authorities; the letters and figures must be not less than two centimetres in height.'; (b) the last sentence of the second subparagraph of paragraph 1 is replaced by the following: 'However, Member States may determine other positions on each quarter provided such positions are on the outside surface of the carcase and provided they inform the Commission beforehand.'; (c) the first sentence of the first subparagraph of paragraph 2 is replaced by the following: '2. Without prejudice to Article 4 (3) (c) and (d) of Regulation (EEC) No 859/89 and Article 2 (2) of Commission Regulation (EEC) No 3445/90 (*), Member States may authorize remplacement of the marking by the use of labels under the following conditions: (*) OJ No L 333, 30. 11. 1990, p. 30.'; (d) the fourth indent of paragraph 2 is replaced by the following: '- the labels msut be tamper-proof, tear-resistant and firmly attached to each quarter in the places defined in paragraph 1.'; (e) the following paragraph is inserted after paragraph 2: '2a. Classification and identification must take place not later than one hour after the commencement of slaughter operations'; (f) the following subparagraph is added to paragraph 3: 'In particular, Member States shall take appropriate steps to ensure that this provision is compiled with in intra-Community trade.'; (g) the following subparagraph is added to paragraph 4: 'The indication of sub-classes or, where necessary, the break-down of categories by age shall be by means of symbols other than those used for classification.'; (h) the following paragraph is added: '5. For the purpose of communicating the classification results referred to in Article 1 (2) of Regulation (EEC) No 1186/90, the classes of conformation and fat cover as well as the category shall be indicated on the invoice, or on a document attached thereto, addressed to the supplier of the animal or, falling that, to the physical or legal person responsible for the slaughter operations, by means of symbols expressly provided for that purpose in Community legislation.'; 2. in Article 3: (a) the first sentence of the first subparagraph of paragraph 2 is replaced by the following: '2. Classification and identification in the establishments covered by Article 1 of Regulation (EEC) No 1186/90 shall be checked on the spot without prior warning by a body independent of the slaughterhouse.'; (b) the first sentence of the second subparagraph of paragraph 2 is replaced by the following: 'Where the body responsible for checks is the same as that responsible for classification and identification or where it does not fall under the authority of a public body, the checks provided for in the preceding subparagraph must be carried out under the physical supervision of a public body under the same conditions and at least once a year.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 119, 11. 5. 1990, p. 32. (2) OJ No L 41, 14. 2. 1991, p. 15. (3) OJ No L 291, 23. 10. 1991, p. 15.